            Case 1:20-cv-08066-CM Document 3 Filed 10/02/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAQUAN HOLLOWAY; ERICA BURGIN,
                                Plaintiffs,
                                                                    20-CV-8066 (CM)
                   -against-
                                                                  TRANSFER ORDER
THE CITY OF NEW YORK,
                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff Saquan Holloway, 1 currently detained at the Vernon C. Bain Center, brings this

pro se action under 42 U.S.C. § 1983, alleging that the City of New York violated his rights in

Queens, New York during a search of an apartment in which he was a guest. Holloway

challenges the charges brought against him that arose from the search. For the following reasons,

this action is transferred to the United States District Court for the Eastern District of New York.

        Under 28 U.S.C. § 1391(b), a civil action may be brought in “(1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action.” Under § 1391(c), a “natural person” resides in the district where the

        1
         Plaintiff Saquan Holloway adds Erica Burgin as a plaintiff in this action. But this
individual did not sign the complaint or otherwise authorize her inclusion as a plaintiff in this
action. Moreover, Holloway cannot act on behalf of another. See U.S. ex rel. Mergent Servs. v.
Flaherty, 540 F.3d 89, 92 (2d Cir. 2008) (“[A]n individual who is not licensed as an attorney may
not appear on another person’s behalf in the other’s cause.” (internal quotation marks and citation
omitted)); Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (“[B]ecause pro se means to
appear for one’s self, a person may not appear on another person’s behalf in the other’s cause.”).
The Court therefore refers only to Holloway in this order.
           Case 1:20-cv-08066-CM Document 3 Filed 10/02/20 Page 2 of 4




person is domiciled, and an “entity with the capacity to sue and be sued” resides in any judicial

district where it is subject to personal jurisdiction with respect to the civil action in question. See

28 U.S.C. § 1391(c)(1), (2).

       Holloway names the City of New York as a defendant. Thus, venue is proper in this

District under 28 U.S.C. § 1391(b)(1) because the City of New York is located within the

Southern District of New York.

       Even though venue is proper here, the Court may transfer claims “[f]or the convenience

of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). “District courts have

broad discretion in making determinations of convenience under Section 1404(a) and notions of

convenience and fairness are considered on a case-by-case basis.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases on their own

initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-427

(S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the burdens

of litigation that is unrelated to the forum that a party chooses are not imposed unreasonably on

jurors and judges who have enough to do in determining cases that are appropriately before

them. The power of district courts to transfer cases under Section 1404(a) sua sponte therefore is

well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL

1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d

70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C. § 1404(a) would seem to permit

a court to order transfer sua sponte”).

       In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the



                                                   2
             Case 1:20-cv-08066-CM Document 3 Filed 10/02/20 Page 3 of 4




location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        First, because the City of New York is located within the Eastern District of New York as

well as this District, venue is proper in that district under § 1391(b)(1). Second, as the underlying

events occurred in Queens, which is in Queens County, venue is proper in the Eastern District

under § 1391(b)(2). Third, because the search occurred in Queens, any records associated with

the search and the subsequent arrest would be located in Queens.

        Based on the totality of the circumstances, the Court concludes that it is in the interest of

justice to transfer this action to the United States District Court for the Eastern District of New

York. 28 U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff Saquan Holloway

and note service on the docket. The Clerk of Court is further directed to transfer this action to the

United States District Court for the Eastern District of New York. Whether Holloway should be

permitted to proceed further without prepayment of fees is a determination to be made by the

transferee court. 2 A summons shall not issue from this Court. This order closes this case.


        2
            Holloway did not submit a prisoner authorization.

                                                   3
            Case 1:20-cv-08066-CM Document 3 Filed 10/02/20 Page 4 of 4




         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     October 2, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
